966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Larry DOUGLAS, Appellant.
No. 91-3050.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the responses to the order to show cause dated April 27, 1992, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that No. 91-3050 be remanded to enable the district court to enter its order dated April 14, 1992.   See United States v. DeCoster, 487 F.2d 1197, 1205 (D.C.Cir.1973).


4
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.